ADAMS, J. (dissenting).
The sole reason given by the relator for desiring to inspect and transcribe the defendant’s enrollment books *725is that the party primaries were called for the 28th day of September, and he wished an opportunity to determine whether all the electors were enrolled who were entitled to vote at such primaries, and also whether there had been any fraudulent enrollment of names upon the books. The time for holding these primaries having long since passed, it is manifest that no practical result can follow a determination of the question which the relator desires to have reviewed, and for that reason the appeal ought, perhaps, to be dismissed. People v. Grace (Sup.) 1 N. Y. Supp. 661; In re Woodworth, 64 Hun, 522, 19 N. Y. Supp. 525; Reynolds v. Everett, 67 Hun, 294, 22 N. Y. Supp. 306; In re Madden, 148 N. Y. 136, 42 N. E. 534. But, inasmuch as the question is thought by a majority of my brethren to possess some public interest, and therefore to call for a determination within the rule adopted by this court in Re Cuddeback, 3 App. Div. 103, 39 N. Y. Supp. 388. I will state briefly my reasons for dissenting from the prevailing opinion.
The relator’s application for a peremptory mandamus was founded upon his own affidavit, in which he stated that, after he and his associates had been engaged in the inspection of the defendant’s enrollment books, and in transcribing the names therefrom, for the space of an hour and a half, the defendant’s secretary stated to them that he would not permit any further inspection for any purpose. This was met by a counter affidavit, made by George B. Emerson, the defendant’s secretary, in which he denied that he refused to allow the relator a further inspection of the books, and averred that he only refused to permit him to transcribe or copy the contents thereof. By persisting in his application for a peremptory writ after having been advised of the defendant’s contention, the relator admitted the truth of every statement contained in the opposing affidavit (People v. New York Law School, 68 Hun, 118, 22 N. Y. Supp. 663), and consequently we are confined to such statements in our examination, of the question under consideration. This being the case, the most that can be claimed in support of the relator’s contention is that he was not permitted to retain the custody of the defendant’s enrollment books for the purpose of transcribing the same; and it is to be observed that this claim is not accompanied by any charge of bad faith. These books, which were designed ostensibly to furnish satisfactory proof of the qualification of electors who might desire to vote at the party primaries which were about to be held, were doubtless, in a certain sense, the property of the°party; that is, every person calling himself a Republican had an undoubted right, under the rules of the organization to a reasonable inspection of them at all times; but, nevertheless, the books were placed in the custody of the officers of the organization, and those officers, as such custodians, were thereby invested with some discretionary power as regards the use to which the books should be put, as well as with some responsibility for their safekeeping. Had the relator been denied a reasonable opportunity to inspect the books, that would unquestionably have been such a violation of one of the defendant’s rules as would have justified interference by the courts; or were there any evidence that the defend*726ant had acted in bad faith, or from any improper motive in refusing to allow the relator to transcribe the contents of the books, the remedy invoked in this proceeding might be applicable; but it seems that there were 155 of these books, and that it took three persons an hour and a half to transcribe the names from one or two of them. It is quite apparent, therefore, that if the relator had been permitted to insist upon retaining their custody until all the names had been copied, he would possibly have prevented other parties equally interested from any inspection of them whatever. In these circumstances I do not see how it can be said, even upon the assumption that the right of inspection, generally speaking, involves the right to make copies, that the defendant’s refusal was an improper exercise of the discretionary power with which its officers were invested, or that, unaccompanied by any charge of bad faith; it affords sufficient ground for granting the relief asked for. People v. Commissioners of Land Office, 149 N. Y. 26, 43 N. E. 418.
The order appealed from should therefore, in my opinion, be affirmed.